DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 24-36; renumbered as claims 1-13 are allowed in view of applicant’s remarks.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest the claimed limitations; deriving first adjustment data using the representation at the first level of quality as an input to a first upsampling adjuster arranged in parallel with the first upsampler in the encoder device, the first adjustment data being useable by the encoder device to adjust the first preliminary representation; using the first preliminary representation and the first adjustment data to derive a first adjusted representation of the signal at the second level of quality; deriving, using the first adjusted representation, first residual data useable by a decoder device to reconstruct a reference representation of the signal at the second level of quality using the first adjusted representation; using the first adjusted representation and the first residual data, reconstructing the reference representation at the second level of quality; upsampling the reference representation at the second level of quality using a second upsampler in the encoder device to derive a second preliminary representation of the signal at a third level of quality, higher than the second level of quality; deriving second adjustment data using the reference representation at the second level of quality and data output from the first upsampling adjuster as inputs to a second upsampling adjuster arranged in parallel with the second upsampler in the encoder device, the second adjustment data being useable by the encoder device to adjust the second preliminary representation; along with all other limitations, as specifies in independent claim 24 (renumbered as 1), and similarly independent claims 26 (renumbered as 3) and  31 (renumbered as 8).
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.